DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This application is in response to the response after final filed 23 June 2022. Claims 14-19 have been cancelled and claims 1, 4-5, 7-11, and 13 are pending.

Allowable Subject Matter
Claims 1, 4-5, 7-11, and 13 (renumbered claim 1-9) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for conducting a transaction via a debit-based payment instrument through the use of a third-party payment switch to authorize the transaction through the process of providing a payment token and a limited use key to a mobile payment platform which are then used by said third-party payment switch to generate a surrogate PIN for transaction authentication of transaction specifically directed towards use of the debit-based payment instrument. The claim recites “A method for conducting a transaction, comprising: identifying, by a mobile payment platform, a debit-based payment instrument in an electronic wallet; requesting, by the mobile payment platform, a payment token for the debit-based payment instrument from a third-party payment switch; receiving, from the third-party payment switch executed by a debit payment network, the payment token for the debit-based payment instrument and a limited use key, generating, by the third-party payment switch a surrogate PIN for the payment token using the limited use key and the payment token; and providing, by the third-party payment switch, a PIN debit transaction comprising the payment token and the surrogate PIN to a merchant backend, wherein the merchant backend conducts the PIN debit transaction on a debit payment network using the payment token and the surrogate PIN.”
Below are the closest prior arts of record:
Spector et al (US 9195984 B1)
Priebatsch et al (US 20160371668 A1)
Singh et al. (US 20130041830 A1)
Kurian (US 20160048834 A1)
Spector generally discloses methods and systems for performing and processing transaction using cards stored in a virtual wallet vault through the use of a token associated with each individual card stored in the virtual wallet vault.
Priebatsch generally discloses a method for transferring funds from a user’s account onto a stored-value debit-based card for purposes of fulfilling future transactions using said card.
Singh generally discloses methods and apparatus to provision payment services on a mobile device through the generation of tokens indicative of particular services, wherein said tokens are cryptographically signed by a secure elements of the mobile device.
Kurian generally discloses embodiments of an invention to authenticate transaction at a point of transaction through the use of a unique signature/key based in part on a hardware provide of an associated hardware system
The cited references, alone or in combination, do not teach the specific combination of a third-party payment switch executed by a debit-payment network providing both a limited use key as well as a payment token associated with a specific debit-based payment instrument to generate a surrogate PIN for authentication of transaction performed using said debit-based payment instrument.
Yet even if the missing claim elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Spector because Spector is not concerned with the generation of a surrogate PIN using both a limited use key and a payment token specifically associated with a debit-based payment instrument.
Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the process of performing an economic transaction which is encompassed by the abstract idea of methods of organizing human activity.
However, as outlined in the examiner’s response to arguments in the action mailed 31 August 2021, while the abstract idea of performing an economic transaction is recited, the claims recite additional elements which constitute significantly more than simply performing an economic transaction within the context of computer-based transaction system.
Therefore, as indicated in said response to arguments, the claims are patent eligible under 35 USC 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685